Citation Nr: 0717305	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  01-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
August 1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

In August 2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.

When the case was last before the Board in October 2005, it 
was remanded for additional development.


REMAND

In the October 2005 remand, the Board instructed that the 
veteran be afforded a new VA examination in light of 
information received from his VA physician regarding his use 
of a knee brace for stability.  Although a VA exam was 
conducted in October 2006, the report of that exam is 
inadequate for adjudication purposes because it does not 
address all pertinent disability factors set forth in 
38 C.F.R. §§ 4.40, 4.45 (2006).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Additionally, after the case was certified 
on appeal, the veteran submitted a March 2007 letter stating 
that VA issued a new brace for his left knee.  Furthermore, 
the veteran stated in his March 2007 letter that his knee was 
examined concurrent with the fitting of the new knee brace, 
and those records are not contained in the claims folder.  
Records pertaining to such VA treatment should be obtained 
before the Board decides the appeal.

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions: 

1.  The RO or the AMC should undertake 
all appropriate action to obtain the VA 
medical records from the brace clinic, as 
well as all pertinent VA medical records, 
for the period from October 2006 to the 
present.

2.  Then, the veteran should be scheduled 
for a VA examination for the purpose of 
determining the current severity of his 
service-connected disability of the left 
knee.  The claims file and a copy of this 
Remand must be made available to and 
reviewed by the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the left 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



